Citation Nr: 1720974	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he desired to withdraw his appeal regarding whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a September 2016 written submission, the Veteran's representative informed VA of the Veteran's desire to withdraw his appeal for the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal with respect to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


